Citation Nr: 1449529	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970, including service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) from March 2010 and October 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In the March 2010 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  In the October 2011 decision, the RO denied the Veteran's claim for service connection for generalized anxiety disorder and dysthymic disorder.  The Board remanded the claim in February 2014 for further evidentiary development and adjudication.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed claims seeking service connection for PTSD and generalized anxiety disorder/dysthymic disorder specifically and the RO adjudicated these claims separately, the Board notes that the Veteran has been assigned a variety of psychiatric diagnoses, including diagnoses of both PTSD and dysthymic disorder.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as styled above.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran and his wife testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2013.  A transcript of the hearing has been associated with the claims file. 

The current appeal has been processed using the Virtual Benefits Management System (VBMS), as well as a Virtual VA paperless claims file associated with the Veteran's claim.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2014 remand, the Veteran was provided VA examination in April 2014.  At that time, the examiner diagnosed persistent depressive disorder, finding that he did not satisfy DSM-5 Criterion A requirement for a diagnosis of PTSD.  VA regulations require a diagnosis of PTSD pursuant to the provisions of DSM-4.  Further, in finding that the diagnosed persistent depressive disorder is unrelated to service, the examiner stated only that the disorder was not diagnosed or treated within one year of the Veteran's separation from military service.  Even if not present in service, if psychiatric disability is found to be otherwise related to active duty, service connection may be assigned.  The Board finds that clarification of the April 2014 VA examination would be appropriate.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should refer the Veteran's claims file, to include a complete copy of this REMAND, the April 2014 VA examiner for an addendum opinion.  The examiner should clarify if the Veteran meets the DSM-IV criteria for a diagnosis of PTSD and if so, what are the stressors that are re-experienced by the Veteran.

With regard to the diagnosed persistent depressive disorder, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  In rendering this opinion, the examiner is reminded that service connection may be granted for any injury or disease diagnosed at any time after service (not just within the first post-service year), when the evidence establishes that the disease or injury was incurred in or is otherwise etiologically linked to service.  The examiner must discuss the Veteran's contentions regarding continuity of symptomatology in the context of any negative opinion.

The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions.   If the examiner is unavailable, a suitable examiner should be substituted and another examination should be afforded the Veteran if the examiner deems it necessary.  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



